Appleton, C. J.
This is an action to recover for supplies to ' certain paupers alleged to have their settlement in the defendant town.
The repeated payments by the defendants to the plaintiffs for supplies furnished the paupers, after notice to them and ’without denial of their liability, are claimed to be an estoppel upon them in this action. The more numerous the payments, the greater the probability that the pauper has his settlement in the town so paying. But such payments do not constitute an estoppel. They are important evidence, the force of which, with the other circumstances of the case, is to be determined by the jury. Ellsworth v. Houlton, 48 Maine, 417. Weld v. Farmington, 68 Maine, 301. The instructions on this branch of the case are in accordance with the previous decisions.
The settlement of the paupers, as claimed by the plaintiffs, was *179derived from the father by virtue of his residence in the defendant town.
The decision of commissioners appointed under K. S., c. 3, f 43, in ascertaining and determining the line between Madison and Cornvillo, was received in evidence to show that the place where the pauper was said to have his residence was not within the limits of the defendant town. In their report they “ ascertain and determine ” the line between those towns in part only, there being no dispute between the towns as to the rest of the line. There was, therefore, obviously, no occasion for running an'undisputed line. The statute makes the line so ascertained and determined “ the true dividing line between such towns,” and the presiding justice so declared the law.
The defendants, having repeatedly paid the plaintiffs bills incurred by them for the support of the paupers whose settlement is in controversy, were oppressed with the heavy burden of explaining why such payments were made. There was contradictory evidence upon the controverted questions of fact. The plaintiffs had the advantage of the closing argument, and their learned counsel would not fail to avail himself of all the benefits to be derived therefrom. We do not think there is such a preponderance of evidence in favor of the plaintiffs as requires our interference.

Motion and exceptions overruled.

Waitoi, Barrows, Danrorth and Libbey, JJ„, concun*ed.